Order entered November 29, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01505-CR

                       ANTHONY HENRY MCKINZIE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-80701-2016

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the August 29, 2017 motion of

Marc J. Fratter for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Marc J. Fratter as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Anthony Henry

McKinzie, TDCJ No. 02108344, Daniel Unit, 938 South FM 1673, Snyder, Texas, 79549.

                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE